Smiti-i, C. ,1.
(dissenting).
On September 39,1921, the appellee exhibited an original bill in the court below against the appellant, setting forth a claim for compensation for services alleged to have been rendered by him to the appellant, as an engineer, in the formation of the drainage district, and praying a recovery therefor. The appellant answered this bill on December 30, 3.923, admitting the execution of the contract sued on, but denying the appellee’s right to recover for the services alleged to have been rendered. On March 9, 3922, a statute was enacted, designated as chapter 23.6, Laws of 392i2, bv which a scheme was provided for the dissolution of drainage districts. *189Section 3 of this statute provides that “the court shall ascertain what debts or obligations are due and owing' by said district, and shall retain jurisdiction of said cause until said debts and obligations have been paid in full.” In order that the court may ascertain what debts or obligations are due and_ owing; by the district, section 4 of the statute provides that:
■ “ As soon as the coitrt shall determine that said drainage district shall be dissolved, the clerk of said court shall give four months’ notice by posting, or causing to be posted, a copy of said notice in three public places in the county, one of which shall be at the courthouse, and by publishing said notice in some newspaper published in the county, and if said drainage district is located in two or more counties, then it shall be the duty of said clerk to give the said notice in the same manner in each of the counties in which said drainage district lies.
“Said notice to be addressed to all creditors of, or claimants against, said drainage district except bondholders, and commanding all of said creditors or claimants to come into court on a day certain, not earlier than four months after the date of the first publication of notice, and establish their claims against said drainage district, and all claims against said drainage district, except the claims of bondholders not filed on the return day of said notices in accordance herewith, shall be forever barred.”
AVhen the cause came on for trial,' on October 27, 1922, the appellant moved the court for permission to amend its answer by setting forth a proceeding, then pending, for the dissolution of the district, the publication of the notice to creditors, as provided by the statute, to file their claims on or before October 23, 1922, and-the failure of the appellee to file the claim here sued on, in accordance therewith. This motion was overruled, and the cause proceeded to trial, resulting in a decree for the appellee for part of his demand.
*190The requirement of section, 4 of the statute, that all creditors or claimants against the district. being dissolved, except bondholders, shall come into court and file their claims, evidently is that the claims shall be filed in the proceeding for the dissolution of the district. Pending- suits are not expected, from this requirement, and this court is without the right to make such an exception.
The requirement is not simply for the purpose of notifying the drainage commissioners of claims against the district, but is for the purpose of advising the court, before which the dissolution proceeding is pending, of the existence of such claims so that it may be thereby enabled to provide for1 the payment of such claims before dissolving the district and distributing its assets. After the time for filing claims has expired, the court may proceed with the dissolution of the district, and the distribution of its assets, on the theory that the debts of the district are such only as have been filed pursuant to the notice so* to do.
None of the cases cited by my associates are here in point for the reason that the statute here under consideration is in no way analogous to section 2107, Code of 1906 (section 1775', Hemingway’s Code), under which those decisions were rendered. The statute is analogous to section 2117, Code of 1906 (section 1785, Hemingway’s Code), and the notice to creditors, provided for in each, is for the same purpose; consequently, the cases of Greener v. Neal, 61 Miss. 204, and Merchants’ & Farmers’ Bank v. Kelleher, 119 Miss. 232, 80 So. 697, wherein this court held that claims not filed with the clerk of the court, pursuant to the notice so to do, are barred, should control here.
It follows from, the foregoing views that I am of the opinion that the amendment should have been allowed. Coming now to1 the case on its merits it is clear from the evidence, which is not set out in the opinion of my associates, and will not be here, that the appellee failed to *191comply with the duties imposed on him by his contract, under section 1692, Code of 1906 (Hemingway’s Code, section 4272,). His survey should have been sufficiently accurate to enable the commissioners to m,ake the report to the court required by section 1693, Code of 1906 (section 4273, Hemingway’s Code), and this it clearly was not. The decree of the court below should be reversed, and the bill dismissed.
I am requested by Judge Ethridge, to say that he concurs in the views herein expressed.